DETAILED ACTION
This action is in response to an amendment filed 8/17/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (U.S. 2003/0087503 A1; “Sakaguchi”) in view of Sato (U.S. 6,375,738 B1) and Matsushita et al. (U.S. 6,214,701 B1; “Matsushita”).
Regarding claims 1 and 22, Sakaguchi discloses a method comprising:
Forming a porous layer (12, Fig. 1A) on a first substrate (11, Fig. 1A) ([0217]);
Forming a first film (13, Fig. 1B) including a first device, on the porous layer ([0217]);
Providing a second substrate (14, Fig. 1C) provided with a second film (15, Fig. 1C) including a second device ([0218]);
Bonding the first substrate (11, Fig. 1C) and the second substrate (14, Fig. 1C) to sandwich the first film (13, Fig. 1C) and the second film (15, Fig. 1C) ([0218]); and
Separating the first substrate (11, Fig. 1D) and the second substrate (14, Fig. 1D) from each other such that a first portion of the porous layer (12, Fig. 1D) remains on the first substrate and a second portion of the porous layer remains on the second substrate ([0219]).
Yet, Sakaguchi does not disclose the porous layer is formed by: forming a first semiconductor layer including impurity atoms with a first density, on a first substrate; forming a second semiconductor layer including impurity atoms with a second density that is higher than the first density, on the first semiconductor layer; and forming the porous layer by porosification of at least a portion of the second semiconductor layer.
However, Sato discloses forming a porous layer by:
Forming a first semiconductor layer (22, Fig. 1A) including impurity atoms with a first density, on a first substrate (1, Fig. 1A) (col 8, lines 8-13);
Forming a second semiconductor layer (21, Fig. 1A) including impurity atoms with a second density that is higher than the first density, on the first semiconductor layer (22, Fig. 1A) (col 8, lines 8-13); and 
Forming the porous layer (2, Fig. 1B) by porosification of at least a portion of the second semiconductor layer (col 8, lines 8-13).
This has the advantage of being able to control the porosity of the formed porous layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sakaguchi with forming the porous layer by forming a first semiconductor layer and a second semiconductor layer with differing impurity densities, as taught by Sato, so as to better control the porosity of the porous layer.
Sato discloses the second semiconductor layer (21, Fig. 1A) may be a single-crystal layer (col 8, lines 3-13) but does not specifically disclose it may be a polycrystalline layer.  However, Matsushita discloses a [second] semiconductor comprising a polycrystalline layer (col 4, lines 46-51).  Because both Sakaguchi as modified by Sato and Matsushita teach methods of using porous semiconductor separation layers, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the second semiconductor layer as a polycrystalline layer.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 2, Sato discloses a density of the impurity atoms in the first semiconductor layer (22, Fig. 1A) encompasses a range including densities of 1.6x1016 cm-3 or less (col 9, lines 8-10) but does not disclose the density must be within that range.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a density of impurity of atoms in the first semiconductor layer of 1.6x1016 cm-3 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Sato discloses a density of the impurity atoms in the second semiconductor layer (21, Fig. 1A) encompasses a range including densities of 8.5x1018 cm-3 or more (col 9, lines 8-10) but does not disclose the density must be within that range.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a density of impurity of atoms in the second semiconductor layer of 8.5x1018 cm-3 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Sato discloses the impurity atoms in the first semiconductor layer and the impurity atoms in the second semiconductor layer are a same kind of impurity atoms (col 9, lines 5-9).
Regarding claim 5, Sato discloses the first semiconductor layer has a first resistivity and the second semiconductor layer has a second resistivity that is lower than the first resistivity (col 9, lines 5-9).
Regarding claim 6, Sato discloses the first resistivity may be within the range of 0.1 Ω·cm or more (col 9, lines 8-10) but does not require the first resistivity to be 0.1 Ω·cm or more.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a first resistivity of 0.1 Ω·cm or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Sato discloses the second resistivity may be within the range of 0.01 Ω·cm or less (col 9, lines 5-7) but does not require the second resistivity to be 0.01 Ω·cm or less.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a second resistivity of 0.01 Ω·cm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Sakaguchi discloses removing the first portion from the first substrate to recycle the first substrate ([0223]).
Regarding claim 9, Sakaguchi discloses the first portion is removed from the first substrate ([0223]).  Sakaguchi discloses a remaining portion of the porous layer may be removed by wet etching ([0220]) which has the advantage of high selectivity.
Regarding claim 13, Sakaguchi discloses the first substrate (11, Fig. 1D) and the second substrate (14, Fig. 1D) are separated from each other such that the first semiconductor layer and the first portion remain on the first substrate and the second portion, the first film (13, Fig. 1D) and the second film (15, Fig. 1D) remain on the second substrate ([0219]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (U.S. 2003/0087503 A1; “Sakaguchi”) in view of Sato (U.S. 6,375,738 B1) and Kokumai (U.S. 2013/0214374).
Regarding claim 14, Sakaguchi discloses a method comprising:
Forming a porous layer (12, Fig. 1A) on a first substrate (11, Fig. 1A) ([0217]);
Bonding the first substrate (11, Fig. 1A) to a second substrate (14, Fig. 1C) to sandwich the porous layer (12, Fig. 1C);
Separating the first substrate (11, Fig. 1D) and the second substrate (14, Fig. 1D) from each other such that a first portion of the porous layer remains on the first substrate and a second portion of the porous layer remains on the second substrate ([0219]); and
Removing the first portion from the first substrate to recycle the first substrate ([0223]).
Yet, Sakaguchi does not disclose the porous layer is formed by: forming a first semiconductor layer including impurity atoms with a first density, on a first substrate; forming a second semiconductor layer including impurity atoms with a second density that is higher than the first density, on the first semiconductor layer; and forming the porous layer by porosification of at least a portion of the second semiconductor layer.
However, Sato discloses forming a porous layer by:
Forming a first semiconductor layer (22, Fig. 1A) including impurity atoms with a first density, on a first substrate (1, Fig. 1A) (col 8, lines 8-13);
Forming a second semiconductor layer (21, Fig. 1A) including impurity atoms with a second density that is higher than the first density, on the first semiconductor layer (22, Fig. 1A) (col 8, lines 8-13); and 
Forming the porous layer (2, Fig. 1B) by porosification of at least a portion of the second semiconductor layer (col 8, lines 8-13).
This has the advantage of being able to control the porosity of the formed porous layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sakaguchi with forming the porous layer by forming a first semiconductor layer and a second semiconductor layer with differing impurity densities, as taught by Sato, so as to better control the porosity of the porous layer.
Yet, Sato does not disclose the first semiconductor layer has a portion which is not porosified.  However, Kokumai discloses performing a porousification process such that a second semiconductor layer (31, S304, Fig. 3A) with impurity atoms with a relatively higher density [than that of a first semiconductor layer] is porosified ([0048]) and a first semiconductor layer (2, S304, Fig. 3A) with impurity atoms with a relatively lower density [than that of a second semiconductor layer] is not porosified.  This has the advantage of protecting the first substrate.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sakaguchi and Sato with the porosification of at least a portion of the second semiconductor layer such that the first semiconductor layer includes a portion not being porosified, as taught by Kokumai, so as to protect the first substrate during processing.
Allowable Subject Matter
Claims 10-12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 13-14, and 22 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        11/9/2022